In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of disposition of the Family Court, Queens County (Richardson, J.), dated October 31, 2005, which, upon a fact-finding order of the same court dated May 4, 2005, made after a hearing and entered upon her default in appearing, finding that she had permanently neglected the subject child and, following a dispositional hearing, terminated her parental rights and transferred custody of the subject child to the Commissioner of Social Services of the City of New York and the petitioner St. Christopher-Ottilie for the purpose of adoption.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Since the fact-finding order dated May 4, 2005 was entered *804upon the default of the mother in appearing at the fact-finding hearing, the finding of neglect cannot be reviewed because no appeal lies from an order entered on the default of the appealing party (see CPLR 5511; Matter of Eddie J., 273 AD2d 239 [2000]; Matter of Chavi S., 269 AD2d 454 [2000]).
The Family Court’s determination that it was in the child’s best interests to terminate her mother’s parental rights and free her for adoption was supported by a preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]; Matter of Tiffany A., 242 AD2d 709 [1997]). Prudenti, P.J., Mastro, Santucci and Dillon, JJ., concur.